Citation Nr: 0940682	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  00-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a nasal obstruction with septal deviation.

2.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The first issue on appeal was presented in the December 1999 
rating decision as follows: "New and material evidence to 
reopen claim for service connection for nasal obstruction 
secondary to septal deviation as secondary to the service 
connected disability of scar, bridge of nose."  A December 
2000 statement from the Veteran's accredited representative 
at the time frames the issue as "New and material [evidence] 
for nasal obstruction with sepal [sic] deviation as secondary 
to trauma as shown by scar on bridge of nose."  Nowhere in 
the claims file has the Veteran alleged that the nasal 
obstruction and septal deviation were caused by the scar on 
his nose itself.  Rather, the Veteran's contentions in this 
regard focus exclusively on the belief that there is a causal 
relationship between the in-service injury and the nasal 
obstruction with septal deviation.  The issue has been 
recharacterized on the title page accordingly.

In October 1998, the Board denied entitlement to service 
connection for nasal obstruction with septal deviation.

In January 2000, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a nasal obstruction 
with septal deviation.  

The Veteran underwent an RO hearing in February 2000.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In February 2001, the Veteran was afforded a hearing before a 
Veterans Law Judge sitting at the RO.  A transcript of this 
hearing was prepared and associated with the claims file.

In April 2001, the Board determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a nasal obstruction 
with septal deviation and denied service connection for 
sinusitis.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).

In June 2003, the Court vacated the April 2001 Board decision 
and remanded the Veteran's appeal to the Board.  The 
Secretary of the Department of Veterans Affairs (VA) 
subsequently appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).

In April 2004, the Federal Circuit vacated the Court's June 
2003 decision and remanded the Veteran's appeal to the Court 
for further action.  In July 2004, the Court again vacated 
the April 2001 Board decision and remanded the Veteran's 
appeal to the Board for further action to include issuance of 
appropriate Veterans Claims Assistance Act of 2000 (VCAA) 
notice to the Veteran.  The Secretary of the VA again 
appealed to the Federal Circuit.  In February 2008, the 
Federal Circuit affirmed the Court's July 2004 decision.

In November 2008, the Board remanded this claim to ensure 
that the Veteran was given proper VCAA notice, and the case 
has been returned to the Board for further adjudication.

In June 2008, the Veteran was informed that the Veterans Law 
Judge who had conducted his February 2001 hearing was no 
longer employed by the Board.  He therefore had the right to 
an additional hearing before a different Veterans Law Judge, 
and the Board would assume that he did not want an additional 
hearing if he did not respond within 30 days of the notice.  
A May 2009 report of contact with the Veteran reflects that 
the Veteran did not want an additional hearing and requested 
that his case be sent to the Board.


FINDINGS OF FACT

1.  In an October 1998 decision, the Board denied the 
appellant's original claim of entitlement to service 
connection for a nasal obstruction with septal deviation.

2.  Evidence submitted since the Board's October 1998 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The Veteran did not exhibit a nasal obstruction with 
septal deviation in service, and a nasal obstruction with 
septal deviation is not otherwise shown to be associated with 
the Veteran's active duty.

4.  The Veteran did not exhibit chronic sinusitis in service, 
and chronic sinusitis is not otherwise shown to be associated 
with the Veteran's active duty.


CONCLUSIONS OF LAW

1.  The evidence received since the Board's October 1998 
decision is new and material; thus, the claim of service 
connection for a nasal obstruction with septal deviation is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001).

2.  A nasal obstruction with septal deviation was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

3.  Chronic sinusitis was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in December 2008.  In this 
letter, which was issued in compliance with a November 2008 
Board remand, the Veteran was advised of the evidence needed 
to substantiate his service connection and new and material 
evidence claims.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  This letter further advised the Veteran as to the type 
of evidence needed to substantiate both the disability rating 
and effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.

The Veteran was advised in the December 2008 letter that his 
claim of service connection for a nasal obstruction with 
septal deviation had been previously denied because the 
Veteran was not shown to have had a traumatic nasal deviation 
while in service.  He was informed of the need to submit new 
and material evidence to reopen this claim, and he was 
advised of the type of evidence that would be considered new 
and material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's claims were readjudicated following the 
December 2008 notice letter in a May 2009 supplemental 
statement of the case.  Thus, any deficiencies in the content 
or timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records, VA medical 
records, and private medical records.  The RO also arranged 
for the Veteran to undergo VA examinations in connection with 
all of the claims on appeal.  VA examination reports from May 
1997, March 2009, and April 2009 have been associated with 
the claims folder.  The evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2009).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2009)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after Aug. 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claims for service connection in this 
matter without regard to the new version of 38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

In an October 1998 decision, the Board denied the appellant's 
original claim of entitlement to service connection for nasal 
obstruction with septal deviation. The Board essentially 
found the competent evidence of record did not demonstrate a 
link between a nasal obstruction with septal deviation and 
the Veteran's period of service.  The Board also found that 
service connection was not warranted on a secondary basis 
because a nasal obstruction with septal deviation was not 
found to have been incurred secondary to the service-
connected scar on the bridge of the Veteran's nose.

The evidence that was of record at the time of the October 
1998 decision included service treatment records reflecting 
that the Veteran suffered a contusion to his nose in November 
1965 that required sutures.  A follow-up medical record 
indicates that the Veteran's upper lip was swollen and that 
the Veteran complained of pain around his lip and nose.  The 
Veteran's nose was assessed as clinically normal at the time 
of his April 1966 release to inactive duty examination.  The 
earliest post-service evidence of a pertinent disability 
appears in an April 1979 VA examination report that found a 
septum which deviated slightly to the right with no 
obstruction or discharge.  The evidence on file at the time 
of the October 1998 decision did not include a competent 
medical opinion linking the Veteran's nasal obstruction with 
deviated septum to his in-service injury.

Since the October 1998 Board decision, the Veteran has 
submitted new and material evidence in the form of a June 
1999 VA medical record.  This record notes that the Veteran 
had a history of a drill injury in the military with a nasal 
fracture, and notes that this may have resulted in septal 
deviation.  As noted above, this evidence is considered 
credible for purposes of determining whether to reopen the 
Veteran's claim.  This evidence is new in that it was not of 
record at the time of the prior denial.  It is material in 
that it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In short, the Board finds that this evidence constitutes new 
and material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
this claim.  To this extent, the benefit sought on appeal is 
granted.

III.  Service Connection

The Veteran has claimed entitlement to service connection for 
sinusitis and a nasal obstruction with septal deviation.  He 
essentially contends that these disabilities developed as a 
result of an in-service injury when a drill bit broke loose, 
causing the drill to fall backwards and hit him in the nose.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As discussed above, the Veteran's claim of entitlement to 
service connection for a nasal obstruction with septal 
deviation was denied because of a lack of competent medical 
evidence linking this disability to the accident that 
occurred in service.  Having reopened the claim, the Board 
finds that the pertinent issues that must be answered are the 
precise nature of the Veteran's current disability or 
disabilities, and whether any such disability is related to 
his documented in-service injury.

In pertinent part, a May 1997 VA nose and sinuses examination 
report found that the Veteran did have a septum that deviates 
to the right.  The examiner thought it was unlikely that the 
nasal obstruction caused by the septal deviation was related 
to the injury that occurred in the Veteran's military 
service.  The examiner noted that, if the Veteran had a blow 
to the right side of the nose that caused the laceration, it 
would be expected that the septum would deviate to the 
opposite side.  The examiner noted that, as the Veteran's 
physical examination shows, the septum deviates to the right 
which would suggest a blow of some sort coming from the left.  
The examiner's impression was that the Veteran had a 
congenital abnormality that the Veteran was born with and 
that the Veteran has had nasal obstruction on the right side 
for most of his life.  The examiner did not think this was 
related to the injury that occurred in service.

As noted above, a June 1999 VA medical record reflects that 
the Veteran had a history of a drill injury in the military 
with a nasal fracture, and notes that this probably resulted 
in septal deviation.  

A March 2009 VA examination report notes that a drill bit 
broke and hit the Veteran across the nose in service, but 
that a septal deviation was not recorded as being present.  
It was noted that the Veteran was seen at a VA ear, nose, and 
throat clinic twelve years ago and was told that he had a 
blocked nose and a deviated septum.  He was told that the 
septal deviation was either post traumatic or congenital.  
Service treatment records at separation documented his nose 
as normal.  The examiner noted that the Veteran's service 
treatment records showed no deviated septum.  

On physical examination, the examiner noted that septal 
deviation was not present.  A March 2009 radiology report 
noted that multiple views demonstrated increased opacity in 
the expected location of the right maxillary sinus, which may 
be related to mucosal thickening or fluid.  The right 
maxillary sinus was smaller in volume than the left, raising 
the possibility that the opacity may be chronic.  The frontal 
sinus, sphenoid sinus, and left maxillary sinus appeared 
normally pneumatized and aerated.  No significant opacity was 
seen in the distribution of the ethmoidal air cells.  A small 
radiopaque foreign density was seen in the right scalp.  
 
When listing diagnoses, the VA examiner noted that a deviated 
nasal septum was not found.  In an April 2009 addendum, the 
examiner noted that the VA ear, nose, and throat consultants 
did not find a deviated nasal septum by nasal endoscopy in 
2004.  He further noted that the Veteran's right turbinate 
was hypertrophic and may give the impression of a deviated 
septum but that this is not the same as true post traumatic 
or congenital nasal obstruction from septal deviation.  The 
examiner also noted that some x-rays showed evidence of 
bilateral maxillary sinusitis, which should not occur with 
post traumatic unilateral nasal obstruction from septal 
deviation.  The examiner also noted that the congestion of 
nasal turbinates due to allergies may account for why no 
deviated septum was seen on the Veteran's exit physical in 
1966 and at the VA in 1978, and pseudo deviation was noted in 
1995.

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In the case at hand, the Board finds the March 2009 VA 
examination report and April 2009 addendum to be highly 
probative as to identifying whether the Veteran has a 
deviated septum due to his in-service injury.  This opinion 
was offered by a physician who reviewed the Veteran's claims 
folder and examined the Veteran prior to rendering an 
opinion.  The examiner fully explained the reasoning behind 
his conclusion, including citation to medical principles, 
relevant facts from the Veteran's medical history, and 
pertinent findings on examination.  The examiner also noted 
that his findings were consistent with the results of a nasal 
endoscopy in 2004.  Most significantly, the VA examiner 
provided an explanation as to why past examinations had led 
to a diagnosis of a deviated septum, explaining that the 
right turbinate was hypertrophic, which could give the 
impression of a deviated septum, but that this was neither a 
true post-traumatic or congenital deviated septum.  
Additionally, the examiner explained that x-rays had shown 
evidence of bilateral maxillary sinusitis, which should not 
occur with post-traumatic unilateral nasal obstruction.  
Based on this evidence, the Board concludes that the Veteran 
does not have a deviated septum.

The Board further notes that it is unclear whether the June 
1999 VA medical record actually contains a medical expert's 
etiology opinion or whether this record is merely a 
physician's transcription of the Veteran's reported medical 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(the mere transcription of a claimant's statements regarding 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Even if the Board 
assumes that this record represents a physician's medical 
conclusion, the Board must find it much less probative than 
the March 2009 and April 2009 VA examination reports.  

The Board notes that there is no indication that the June 
1999 VA physician had reviewed the Veteran's medical history 
prior to rendering an opinion.  While the Board may not 
disregard a favorable medical opinion solely on the rationale 
that it was based on a history given by a veteran (Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005)), the Board notes that 
the asserted fact that the Veteran suffered a nasal fracture 
in service is not supported by the Veteran's service 
treatment records.  The June 1999 opinion does not cite 
medical evidence of record that states otherwise.  

The Board is also troubled by the results of the May 1997 VA 
examination, which did reveal a finding of a current deviated 
septum.  Certainly, this finding appears to be the result of 
a thorough physical examination of the Veteran and is of 
probative value.  However, the March 2009 and April 2009 
reports are supported by the results of the 2004 nasal 
endoscopy, and that examiner provided an explanation as to 
why an examination could give the incorrect impression of a 
deviated septum.  Therefore, the Board ultimately finds the 
March 2009 and April 2009 reports to be of greater probative 
value.

The Board has considered the holding in McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007), that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim."  However, despite the 
references to a deviated septum in examination reports during 
the pendency of this appeal, and prior to the current claim, 
the Board finds that the greater weight of the evidence is 
against finding that the Veteran ever had a deviated septum.  
As discussed, the Board finds the more probative and 
persuasive evidence to be the detailed findings of the March 
2009 VA examiner, who explained in detail why the Veteran may 
have been mistakenly diagnosed with such disorder in the 
past, and why he felt such a diagnosis unwarranted.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for a deviated septum.

Having denied service connection, however, the Board notes 
that the Veteran's appeal also encompasses a claim of 
entitlement to service connection for sinusitis, and for the 
claimed manifestation of nasal obstruction.  In this regard, 
the Veteran has claimed that his chronic sinusitis was 
incurred as a result of his having been hit on the nose in 
service.

The Veteran's December 1961 enlistment examination report 
reflects that his nose and sinuses were clinically normal, 
while he reported a history of ear, nose, or throat trouble 
on his December 1961 enlistment medical history record.  The 
Veteran's nose and sinuses were also noted to be clinically 
normal during the April 1966 examination for the Veteran's 
release to inactive duty.  

A December 1964 record reflects that the Veteran complained 
of cold and chronic tearing of his left eye.  He had severe 
nasal congestion.  There was no coughing, but the Veteran did 
sneeze a lot.  He also reported having a problem with 
constipation.  There is no diagnosis of chronic sinusitis in 
service.

The Veteran's service treatment records reflect that he was 
treated in November 1965 for a contusion with a laceration to 
his nose.  His nose was washed and sutured.  The sutures were 
removed four days later, at which time it was noted that the 
Veteran's upper lip was swollen and that the Veteran 
complained of pain around the lips and nose.  No evidence of 
disease was found, and the Veteran was given Benadryl.  

In terms of a current disability, the Veteran has submitted a 
June 1999 VA medical record diagnosing chronic sinusitis.

Service connection for sinusitis must be denied, however, 
because a preponderance of the competent evidence is against 
finding a nexus between the Veteran's chronic sinusitis and 
his military service.  The most probative evidence of record 
that addresses the etiology of the Veteran's sinusitis 
appears in the VA examination reports from March 2009 and 
April 2009.

The March 2009 VA examination report notes that the Veteran's 
service treatment records show no evidence of chronic sinus 
infection and that post-service treatment records reflect 
that his first VA treatment for a sinus infection occurred in 
1981.  The Veteran currently experiences four to five sinus 
infections per year.  A CT scan showed thickening of the 
sinus with opacification and polyp formation.  The Veteran is 
currently treated with oral antibiotics, nose spray, and 
cough syrup.  

With respect to a history of trauma, the examiner noted that 
the Veteran was hit across the nose when a drill bit broke 
while he was on the USS Forrestal in 1965.  There was no 
fracture, but the right side of his nose was blocked.

On examination, the Veteran had tenderness and purulent 
discharge.  His maxillary sinuses were affected.  There was 0 
percent nasal obstruction on the left side and 80 percent 
nasal obstruction on the right side.  There were nasal polyps 
but there was no septal deviation.  Rhinoscleroma was not 
present.  

The examiner noted that an October 2007 VA CT scan showed a 
large polyp versus mucocele in the right maxillary antrum 
with associated bony remodeling of the maxillary sinus.  
There was no evidence of orbital mass.  A December 2002 
radiology report included an impression of bilateral 
maxillary sinusitis, right considerably greater than left.  A 
January 2000 radiology report showed possible orbital floor 
blow out fracture with right maxillary sinus opacification 
that might have been due to direct orbital trauma.  

The March 2009 radiology report showed diminished volume and 
increased opacity associated with the right maxillary sinus.  
It was noted that these findings may be chronic given that 
the volume of the right maxillary sinus is smaller than the 
left.  The VA examiner diagnosed chronic bilateral maxillary 
sinusitis and polyp, right greater than left.  As discussed 
in detail above, the examiner also diagnosed the Veteran as 
not having a septal deviation.

In an April 2009 addendum, the examiner opined that the 
Veteran's currently diagnosed chronic right maxillary 
sinusitis is less likely as not caused by or a result of 
nasal trauma that occurred in the military in 1965.  The 
examiner noted that VA ear, nose, and throat consultants did 
not find a deviated nasal septum by nasal endoscopy in 2004.  
It was also noted that the Veteran's right turbinate is very 
hypertrophic and may give the impression of a deviated 
septum, but this is not the same as true post traumatic or 
congenital nasal obstruction from septal deviation.  The 
examiner also noted that some x-rays showed evidence for 
bilateral maxillary sinusitis and that this should not occur 
with post traumatic unilateral nasal obstruction from septal 
deviation.  

The examiner observed that, although most of the Veteran's 
sinusitis is of the right maxillary sinus, there is also x-
ray evidence of sinusitis in the left maxillary sinus.  This 
was noted to be more consistent with sinusitis from turbinate 
hypertrophy due to chronic allergies rather than the 
unilateral sinusitis more commonly seen with post traumatic 
unilateral nasal obstruction from septal deviation.  The 
examiner further noted that the congestion of nasal 
turbinates due to allergies may account for why no deviated 
septum was seen on the Veteran's separation physical in 1966 
and at the VA in 1978, and may account for the pseudo 
deviation of the septum noted in 1995.  

In an additional April 2009 addendum, the VA examiner stated 
that he could not resolve the question of whether the 
Veteran's sinusitis was related to the in-service nasal 
congestion that was shown to have been treated in service and 
periodically from the date of his discharge from service to 
the present without resort to mere speculation.  

The examiner noted that the Veteran's chronic nasal allergies 
are the cause of his current chronic sinusitis, and he could 
only speculate if the Veteran had chronic nasal allergies 
while in service leading to the current diagnosed chronic 
sinusitis.  

The examiner noted that the best documented examination where 
the Veteran had severe nasal congestion that was associated 
with cold symptoms and not allergies was in December 1964.  
It was noted that the Veteran was again seen for cold 
symptoms in September 1965.  However, there are no frequent 
visits in the service treatment records for nasal congestion 
in the absence of cold symptoms.  

The examiner noted that allergies to seasonal pollens are 
area dependent and occur after sensitization to local 
allergens or pollens.  Prior to sensitization to a specific 
allergen, there would be no reaction to it.  It was unclear 
from the service treatment records if the sensitization to 
environmental pollens or pollutants occurred while the 
Veteran was serving in the military or not, but it seemed 
unlikely based on his service treatment records.  

The examiner noted that the Veteran did not claim allergies 
as a cause of his chronic sinusitis, but rather claimed his 
sinusitis was due to nasal trauma and deviated septum while 
in the military.  The examiner noted that the Veteran's 
service treatment records showed no chronic sinus infections, 
complaints of allergies, or deviated septum, and his first VA 
treatment for a sinus infection was 1981, which is 16 years 
after military discharge.  It was the examiner's contention, 
though speculative, that the Veteran's sensitization to 
environmental pollens or pollutants occurred years after he 
left the military.

In light of the clinical findings and rationale provided in 
the March 2009 and April 2009 reports, the Board concludes 
that the most probative and persuasive evidence of record 
establishes that the Veteran's sinusitis, nasal obstruction, 
and accompanying symptoms such as congestion are shown to be 
the result of chronic allergies, and not related to the in-
service injury or to a distinct sinus disorder otherwise 
related to military service.  In essence, given the thorough 
rationale provided by this examiner, and the detailed review 
of the Veteran's documented medical history and his own 
reports, the Board finds these reports to be far and away the 
most conclusive and probative evidence of record as to the 
nature and etiology of his claimed disability.

The Board has also considered whether the chronic allergies 
identified by that examiner are shown to be related to the 
in-service complaints of nasal congestion.  As noted, the VA 
examiner stated that he could not resolve the question of 
whether the Veteran's sinusitis was related to the in-service 
nasal congestion that was shown to have been treated in 
service and periodically from the date of his discharge from 
service to the present without resort to mere speculation.  
The Board recognizes that an examiner's indication that he or 
she is unable to offer an opinion without resort to 
speculation can, in some instances, amount to no opinion at 
all.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

However, in this instance, the examiner also explained that 
the best documented examination where the Veteran had severe 
nasal congestion that was associated with cold symptoms and 
not allergies was in December 1964.  It was also noted that 
the Veteran was again seen for cold symptoms in September 
1965.  However, the examiner observed that there were no 
frequent visits in the service treatment records for nasal 
congestion in the absence of cold symptoms.  The examiner 
noted that allergies to seasonal pollens are area dependent 
and occur after sensitization to local allergens or pollens, 
and that, prior to sensitization to a specific allergen, 
there would be no reaction to it.  The examiner acknowledged 
that it was unclear from the service treatment records if the 
sensitization to environmental pollens or pollutants occurred 
while the Veteran was serving in the military or not, but the 
examiner indicated that it seemed unlikely based on his 
service treatment records and the fact that the Veteran did 
not claim allergies as a cause of his chronic sinusitis, but 
rather claimed his sinusitis was due to nasal trauma and 
deviated septum while in the military.  The examiner noted 
that the Veteran's service treatment records showed no 
chronic sinus infections, complaints of allergies, or 
deviated septum, and his first VA treatment for a sinus 
infection was 1981, which is 16 years after military 
discharge.  It was the examiner's contention, though 
speculative, that the Veteran's sensitization to 
environmental pollens or pollutants occurred years after he 
left the military.  Thus, it is clear from the examiner's 
overall findings that he felt that it was unlikely that the 
Veteran's chronic allergies that were the cause of his sinus 
infections and obstruction had their onset during service or 
were otherwise related to service.

The Board is aware that the Veteran sincerely believes that 
this disability is related to his military service.  
Certainly, the Veteran is competent to report symptoms such 
as chronic congestion and nasal obstruction, and his 
assertions of a continuity of symptomatology since service 
are of probative value.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Board believes that, as a 
lay person, the Veteran is not necessarily competent to offer 
an opinion as to the underlying pathology of those symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  As noted above, a competent VA 
health care specialist conducted a thorough evaluation and 
reviewed the Veteran's medical history, to include the 
Veteran's own reports, and concluded that the Veteran's 
claimed nasal obstruction and sinus infections were the 
result of chronic allergies, which did not have their onset 
until after his military service.  The Board finds that the 
VA examiner's detailed findings essentially outweigh the 
Veteran's lay assertions.

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for chronic sinusitis, a deviated septum, and/or 
nasal obstruction.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra. 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a nasal obstruction 
with septal deviation is reopened.  To this extent, and to 
this extent only, the appeal is granted.

Entitlement to service connection for a nasal obstruction 
with septal deviation is denied.

Entitlement to service connection for chronic sinusitis is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


